                                  4:19-cv-04159-JEH # 18                  Page 1 of 19
                                                                                                                              E-FILED
                                                                                   Wednesday, 13 January, 2021 12:16:13 PM
                                                                                              Clerk, U.S. District Court, ILCD

                                           IN THE
                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS
                                    ROCK ISLAND DIVISION

JOYCE BOGGUESS, o/b/o J.J.B.,
    Plaintiff,

v.                                                                  Case No. 4:19-cv-04159-JEH

COMMISSIONER OF SOCIAL
SECURITY,
    Defendant.


                                                          Order
         Now before the Court is the Plaintiff Joyce Bogguess’, o/b/o J.J.B., Motion
for Summary Judgment (Doc. 10), the Commissioner’s Motion for Summary
Affirmance (Doc. 16), and the Plaintiff’s Reply (Doc. 17). 1 For the reasons stated
herein, the Court DENIES the Plaintiff’s Motion for Summary Judgment and
GRANTS the Commissioner’s Motion for Summary Affirmance. 2
                                                               I
         In March 2016, Plaintiff Joyce Bogguess, on behalf of J.J.B., submitted an
application for supplemental security income (SSI) childhood benefits, alleging
J.J.B.’s disability began on March 1, 2012. The application was denied on May 16,
2016 and denied upon reconsideration on September 20, 2016. A written request
for a hearing was granted, and the hearing was held on March 13, 2018 before the
Honorable Robert V. Luetkenhaus (ALJ) via video. The claimant was represented
by an attorney, and the claimant (J.J.B.) and her grandmother (Joyce) testified. At



1The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 9, 12).
2References to the pages within the Administrative Record will be identified by AR [page number]. The Administrative Record
appears at (Doc. 6) on the docket.

                                                              1
                        4:19-cv-04159-JEH # 18      Page 2 of 19




the hearing, J.J.B.’s alleged disability onset date was amended to the date her SSI
application was filed, March 7, 2016. The ALJ issued an unfavorable Decision on
August 14, 2018. The Appeals Council denied Joyce’s request for review on June
13, 2019, making the ALJ’s Decision the final decision of the Commissioner. Joyce
filed the instant civil action seeking review of the ALJ’s Decision on August 12,
2019.
                                           II
        At the time Joyce applied for SSI childhood benefits on behalf of J.J.B., J.J.B.
was seven years old. At the time of the hearing in March 2018, J.J.B. was nine years
old and was in fourth grade. J.J.B. first testified. She said she did not talk to the
other kids at school and agreed with the ALJ’s observation that she was “kind of
a quiet person.” AR 49. She said she could not tie her own shoes and her
grandmother helped her put clothes on. She could not count coins and her reading
homework was “really hard.” AR 50.
        J.J.B.’s grandmother, Joyce, testified that J.J.B. was an “unhappy kid” who
had mood swings and meltdowns, cried, and was a nervous person. AR 53-54. As
for J.J.B.’s most recent report card, Joyce testified that J.J.B. was “improving a little
bit, she just struggle [sic].” AR 54. She said J.J.B. was two to three grades behind
and had trouble with everything. J.J.B. got along with “certain” kids at school. AR
56. She was in all special education classes. Her teachers reported to Joyce that
J.J.B. needed to focus on reading and math. Joyce said she spoke with J.J.B.’s
teachers all the time and would tell them if J.J.B. had problems sleeping because of
her sleep disorder. Joyce stated the medicine J.J.B. took – Clonidine – helped J.J.B.
sleep. Joyce confirmed that school officials really liked J.J.B.
        Joyce explained J.J.B.’s extensive absences from school were due to her sleep
disorder. If J.J.B. did not fall asleep and stay asleep long enough, Joyce would
decide not to give her a full dose of her medication if she awakened too early (she
                                            2
                       4:19-cv-04159-JEH # 18      Page 3 of 19




said a full dose at that time would cause J.J.B. to be tired). As a result, J.J.B. would
stay up and then when it was time to get ready for school, she was tired. J.J.B.
would be late to school because Joyce would let her sleep in when she became tired
again after awakening too early. During the most recent school year, Joyce
estimated J.J.B. missed ten days of school in three months.
                                          III
      In his August 2018 Decision, the ALJ determined J.J.B. had the following
severe impairments: learning disability; adjustment insomnia; obesity; and
asthma. AR 16. In his consideration of whether J.J.B.’s individual impairments or
combination of impairments met or medically equaled a listed impairment, the
ALJ specifically identified Listings 103.03 (Asthma) and Listing 112.11
(Neurodevelopmental disorders). He determined Listing 103.3 was not met or
equaled because the record showed no hospitalizations for asthma since the
application date. He found there was no listing which specifically addressed
adjustment insomnia, no potentially relevant listing such as any respiratory
system listing would be met or medically equaled, and there was no listing specific
to the evaluation of obesity impairments. The ALJ recognized that “[o]besity may
have an adverse impact upon co-existing impairments.” AR 17. He noted that no
treating or examining medical source had specifically attributed additional or
cumulative limitations to J.J.B.’s obesity. The ALJ determined, referring to his later
more thorough explanation in the six functional equivalence domains, Listing
112.11 was not met or medically equaled where J.J.B. did not have the requisite
extreme limitation of one, or marked limitation of two, of the four broad areas of
mental functioning set out in the disability regulations for evaluating mental
disorders. Rather, J.J.B. had only marked limitation in understanding,
remembering, or applying information.


                                           3
                        4:19-cv-04159-JEH # 18   Page 4 of 19




         In his consideration of whether J.J.B.’s individual impairments or
combination of impairments functionally equaled the severity of the listings, the
ALJ initially clarified that he evaluated the “whole child” as provided in 20 C.F.R.
§ 416.926a(b) and (c) and as explained in SSR 09-1p. AR 17. He summarized J.J.B.’s
hearing testimony as well as her grandmother Joyce’s testimony, medical and
school records dated between December 2015 and December 2017, J.J.B.’s teacher’s
March 2016 opinion, and the State Agency doctors’ May and September 2016
opinions. A January 2016 medical record included reports that J.J.B. had sleep
apnea and had problems with sleep, including that she woke up in the middle of
the night. She was referred to a sleep specialist, and in March 2016 she saw Akshay
K. Mahadevia, M.D. for a consultation. She alleged waking up, difficulty falling
asleep, daytime sleepiness, and being irritable/tired. J.J.B. was prescribed
clonazepam and referred for a sleep study.
         At a follow up with Dr. Mahadevia in May 2016, J.J.B.’s sleep study showed
a mild degree of occasional snoring but no evidence of obstructive sleep apnea.
The clonazepam was not helpful and J.J.B. was more tired. Dr. Mahadevia advised
she had adjustment insomnia and would outgrow it. Dr. Mahadevia prescribed
Clonidine. In September 2016, clonazepam was not effective, but the Clonidine
worked. Dr. Mahadevia advised J.J.B. take Clonidine before bed and one if she
woke up in three to four hours. He also gave instructions on proper sleep hygiene,
Joyce was advised to fill out a two-week sleep diary, and J.J.B. was referred for a
psychologist evaluation. He also said that if there continued to be an issue, home
tutoring would be considered. In December 2016, J.J.B. reported doing much better
with Clonidine and because she was doing well, Dr. Mahadevia continued that
medication. In November 2017, Dr. Mahadevia noted that J.J.B. was doing very
well and felt the Clonidine was working well, and so the Clonidine was continued
again.
                                          4
                       4:19-cv-04159-JEH # 18      Page 5 of 19




      January 2016 IEP paperwork completed by J.J.B.’s school provided that her
intelligence testing showed IQ scores between 78 and 85, her grandmother did not
report significant behavior or “social emotional” concerns, her grandmother
reported she got along well with family members, and J.J.B. adjusted to changes
in routine with ease. AR 19. A March 2016 school form noted J.J.B. was at the pre-
kindergarten/kindergarten level in reading, math, and language, she was in
special education classes due to a developmental delay and below average
cognitive abilities. However, she had not repeated any grade, was a typical child,
and her teacher stated that she “loved” J.J.B. Id. The school’s April 2017 annual
review of J.J.B.’s IEP provided she was a sweet and polite girl who was trying her
best, and she was demonstrating progress in all core academic areas. She had
positive relationships with peers and adults, her grandfather was extremely happy
with her progress, she was currently in a much happier phase of her life, her
relationships were more calm and stable, and she enjoyed classroom jobs. As for
her grandmother’s reports to the school that J.J.B.’s absence from school the first
39 days of the 2016-17 school year was due to her sleep disorder and pre-diabetic
conditions, the school noted they did not have documentation of such in her health
folder.
      In a March 2016 Teacher Questionnaire, J.J.B.’s teacher noted that while J.J.B.
was in second grade, her reading, math, and language were at a level of pre-
kindergarten to first grade, she had daily obvious problems with attending and
completing tasks, she had no problems interacting with others or caring for herself,
and she was a happy and loved child. The ALJ generally gave the teacher’s opinion
“great weight” because it was consistent with J.J.B.’s IEP records, but she gave only
“little weight” to the teacher’s opinion that J.J.B. had obvious and daily difficulties
with attending and completing tasks. AR 21. The State Agency doctors’ opinions
of “less than marked” limitations in three domains and “no” limitations in the
                                          5
                       4:19-cv-04159-JEH # 18     Page 6 of 19




remaining three domains were given “great weight” with the exception of the
domain of acquiring and using information. The ALJ found “marked” limitation
in that domain. AR 22.
                                            IV
      “The final determination of the Commissioner of Social Security after a
hearing under [42 U.S.C. § 1383(c)(1)] shall be subject to judicial review as
provided in section 405(g) of [Title 42] to the same extent as the Commissioner's
final determinations under section 405 of [Title 42].” 42 U.S.C. § 1383(c)(3).
Pursuant to 42 U.S.C. § 405(g), the Commissioner’s findings must be sustained by
the Court if they are supported by “substantial evidence.” 42 USC § 405(g). The
Court's function on review is not to try the case de novo or to supplant the ALJ's
findings with the Court's own assessment of the evidence. See Schmidt v. Apfel, 201
F.3d 970, 972 (7th Cir. 2000); Pugh v. Bowen, 870 F.2d 1271 (7th Cir. 1989). Indeed,
"[t]he findings of the Commissioner of Social Security as to any fact, if supported
by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Although great
deference is afforded to the determination made by the ALJ, the Court does not
"merely rubber stamp the ALJ's decision." Scott v. Barnhart, 297 F.3d 589, 593 (7th
Cir. 2002). The Court's function is to determine whether the ALJ's findings were
supported by substantial evidence and whether the proper legal standards were
applied. Delgado v. Bowen, 782 F.2d 79, 82 (7th Cir. 1986). Substantial evidence is
defined as such relevant evidence as a reasonable mind might accept as adequate
to support the decision. Richardson v. Perales, 402 U.S. 389, 390 (1971), Henderson v.
Apfel, 179 F.3d 507, 512 (7th Cir. 1999).
      Under the Social Security Act, an individual under the age of 18 is
considered disabled if he “has a medically determinable physical or mental
impairment, which results in marked and severe functional limitations, and which
can be expected to result in death or which has lasted or can be expected to last for
                                            6
                       4:19-cv-04159-JEH # 18      Page 7 of 19




a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i).
There is a three-step process used to decide whether a child is disabled. Brindisi ex
rel. Brindisi v. Barnhart, 315 F.3d 783, 785 (7th Cir. 2003). First, the ALJ must
determine whether the claimant is engaged in substantial gainful activity. 20
C.F.R. § 416.924(a). If not, the ALJ must next determine whether the claimant has
a medically determinable impairment that is “severe” or combination of
impairments that are “severe.” Id. If the claimant does have an impairment or
combination of impairments that are “severe,” the ALJ next must finally determine
whether the claimant has an impairment or combination of impairments that
meets or medically equals the severity of a listing or that functionally equals the
listing. Id.
       A child’s impairment meets a listed condition when it satisfies all the criteria
of that listing and meets the duration requirement. 20 C.F.R. § 416.925(c)(3). An
impairment is medically equivalent to a listed impairment if it is at least equal in
severity and duration to the criteria of any listed impairment. 20 C.F.R. §
416.926(a). Medical equivalence is found where:
       (1) the child's impairment, though listed, is lacking one or more of the
       medical or severity criteria, but other findings related to the
       impairment are of at least equal medical significance to the listed
       criteria; (2) the child's impairment is not a listed condition but the
       impairment's medical and severity findings are of at least equal
       medical significance to a closely analogous listed condition; or (3) the
       child has a combination of impairments, no one of which equals a
       listed condition, but the impairments' medical and severity findings
       are of at least equal medical significance to a [closely analogous] listed
       condition.

L.B.M. ex rel. Motley v. Astrue, No. 18-cv-1354, 2010 WL 1190326, at *2 (S.D. Ind.
Mar. 23, 2010) (citing 20 C.F.R. § 416.926(b)(1)-(3)).



                                           7
                      4:19-cv-04159-JEH # 18     Page 8 of 19




      To find that an impairment functionally equals a listing, the ALJ must assess
the claimant’s functioning in terms of six domains: 1) acquiring and using
information; 2) attending and completing tasks; 3) interacting and relating with
others; 4) moving about and manipulating objects; 5) caring for yourself; and 6)
health and physical well being. 20 C.F.R. § 416.926a. To functionally equal the
listings, the claimant’s impairment or combination of impairments must result in
“marked” limitations in two domains of functioning or an “extreme” limitation in
one domain. Id.
                                         A
      Joyce first argues that the ALJ erred in finding J.J.B.’s impairments did not
meet or equal a listing. Specifically, Joyce faults the ALJ for not properly
considering J.J.B.’s combined impairments under Listing 112.11, for failing to give
any specific analysis of the requirements of Listing 112.11 (instead referring to his
overall functional equivalency assessment), for failing to explain whether Listing
112.11 was the closest analogous Listing or how he determined that information,
for failing to properly consider J.J.B.’s sleep disorder under the Listings, and for
failing to call a medical advisor to render an opinion on medical equivalency. The
Commissioner counters that Joyce’s Listing 112.11 argument ignores the ALJ’s
explicit statement in his Decision which shows he considered that listing and
whether J.J.B.’s impairments met or medically equaled its criteria. The
Commissioner also argues that the ALJ gave great weight to the State Agency
doctors’ opinions, and they opined that J.J.B.’s impairments did not meet or
medically equal any listing. The Commissioner says it was Joyce’s burden to prove
that the combined effects of J.J.B.’s impairments met a listing and, finally, the
Commissioner argues the ALJ’s consideration of J.J.B.’s insomnia was legally
sufficient.


                                         8
                       4:19-cv-04159-JEH # 18       Page 9 of 19




      The ALJ did not commit reversible error in his Step Three consideration of
whether J.J.B. had an impairment or combination of impairments that met or
medically equaled the severity of a listing. With regard to Listing 112.11
(Neurodevelopmental disorders), the ALJ stated:
      As is more thoroughly explained in the six domains below, the
      claimant has the following degree of limitation in the four broad areas
      of mental functioning set out in the disability regulations for
      evaluating mental disorders in Listing 112.11: a marked limitation in
      understanding, remembering, or applying information, no limitation
      in interacting with others, a less than marked limitation in
      concentrating, persisting, or maintaining pace, and no limitation in
      adapting or managing oneself.

AR 17. As for J.J.B.’s marked limitation in understanding, remembering, or
applying limitation, the ALJ later in his Decision articulated a “marked” finding
was warranted where J.J.B. had significant delays in her academic achievement,
including being two to three years behind her peers in reading, language, and
math, and her teacher noted significant concerns in that area. As for J.J.B.
experiencing no limitation in interacting with others, the ALJ pointed to J.J.B.’s
medical and school records which indicated, among other things, that J.J.B. was
described by her teacher her as kind, mature, and communicative, that J.J.B.
sometimes socialized to the point of not finishing assignments due to her joy in
social interactions, that she was capable of working with partners, that she was
noted to respond well to constructive criticism and staff authority, and that she
displayed a normal mood and affect. As for J.J.B.’s less than marked limitation in
concentrating, persisting, or maintaining pace, the ALJ pointed out that treating
doctors did not note inattentive or fidgety behavior, Joyce did not allege concerns
with J.J.B.’s attention to school officials or doctors, J.J.B. had not been evaluated for
any attentional disorder, and IEP records showed that she was attentive and
remained on task until work was completed. As for J.J.B. experiencing no
                                           9
                      4:19-cv-04159-JEH # 18     Page 10 of 19




limitation in adapting or managing herself, the ALJ rejected Joyce’s allegations of
J.J.B.’s significant difficulties with regard to personal care, extremely poor sleep,
mood swings, and meltdowns because “none of these allegations are corroborated
in the medical or school records.” AR 26.
      The Court has no difficulty tracing the path of the ALJ’s reasoning from the
evidence pertinent to Listing 112.11 and the ALJ’s conclusions stated later in his
Decision in the context of his functional equivalence analysis. See Diaz v. Chater, 55
F.3d 300, 307 (7th Cir. 1995) (providing that an ALJ “must articulate, at some
minimum level, his analysis of the evidence to allow the appellate court to trace
the path of his reasoning”). Indeed, the ALJ addressed the very evidence to which
Joyce points in support of her Listings argument. He considered J.J.B.’s school
attendance record, noting that she did not attend or register for school during the
first 39 days of one school year and had several absences and many tardies. He
considered the reports that J.J.B. was absent and/or tardy due to her sleep
disorder. He noted J.J.B.’s objective tests which placed her two to three grade levels
behind same age peers. The ALJ also considered that J.J.B. was in special education
classes due to a developmental delay and below average cognitive abilities. The
fact that the ALJ did not condense his analysis of the “meets or medically equals”
Listing 112.11 question into one particular section of his Decision does not render
the analysis deficient or otherwise lacking in specificity. See Buckhanon ex rel. J.H.
v. Astrue, 368 F. App’x 674, 678-79 (7th Cir. 2010) (unpublished opinion) (refusing
to agree with the plaintiff that that ALJ’s listings finding was unreasoned simply
because the ALJ did not incorporate the information within a single paragraph as
there “is no requirement of such tidy packaging” and the ALJ’s decision is read as
a whole and with common sense).
      It is obvious to the Court that the ALJ considered J.J.B.’s combination of
impairments where he reasoned:
                                         10
                      4:19-cv-04159-JEH # 18      Page 11 of 19




      School records suggest that [J.J.B.’s] delays may be due to her poor
      attendance; it was noted that she missed the first 39 days of school,
      and then after starting school late, subsequently missed 11 days and
      had many tardies . . . However, records further note that her
      attendance was improving as the year went on [and] that she was
      making clear progress in all core academic areas[.]

AR 22. Later in the Decision, the ALJ reasoned:
      [D]espite her grandmother’s claims of poor sleep, treating records
      show that after starting Clonodine, [J.J.B.] has consistently reported
      she was doing better . . . she was sleeping from 8 pm to 5 am; [sic] she
      was much more alert and awake and felt more attentive at school[.]

AR 27. The foregoing also does away with Joyce’s argument that the ALJ did not
properly consider J.J.B.’s sleep disorder under the Listings and, instead, reveals
that Joyce simply believes that evidence of J.J.B.’s sleep disorder deserved more
weight in favor of disability than it was given. She asserts a medical expert should
have been called upon by the ALJ to render an opinion regarding medical
equivalency, emphasizing that “[h]ow adjustment insomnia is considered under
the Listings requires a medical opinion and should not be based on a hunch.” Plf’s
MSJ (Doc. 10-1 at pg. 10).
      But, notably, the State Agency doctors opined that J.J.B.’s impairments did
not meet or medically equal the Listings and they specifically mentioned J.J.B.’s
“adjustment insomnia” in their evaluations. See AR 72; AR 82. They identified
Listings 112.05 (Intellectual disability) and 103.3 (Asthma) as the “Child Listings
Considered.” AR 71, AR 80. The ALJ considered those opinions and determined
that with the exception of their opinions of less than marked limitations in
acquiring and using information, their analyses “are well supported by citation to
objective findings and consistent with the overall record[.]” AR 21. Thus, the ALJ’s
“meets or medically equals” analysis is supported by substantial evidence in the
form of the State Agency doctors’ opinions coupled with other evidence (identified
                                        11
                          4:19-cv-04159-JEH # 18          Page 12 of 19




above). See Flener ex rel. Flener v. Barnhart, 361 F.3d 442, 448 (7th Cir. 2004) (“It is
appropriate for an ALJ to rely on the opinions of physicians and psychologists who
are also experts in social security disability evaluation”). The ALJ did not err by
failing to obtain a medical expert’s opinion on medical equivalence.
       While it is true that the ALJ did not explain whether Listing 112.11 was the
closest analogous listing for his impairments or how he determined it was such,
the error is, at most, harmless. Joyce merely lodges that complaint but does not
argue that a different listing was more closely analogous or that Listing 112.11 was
in fact not the closest analogous listing. Even the State Agency doctors specifically
identified only Listings 112.05 (Intellectual disability) and 103.3 (Asthma) and
concluded that J.J.B.’s impairments or combination of impairments did not meet
or medically equal the Listings. See McKinzey v. Astrue, 641 F.3d 884, 892 (7th Cir.
2011) (explaining that administrative error may be harmless and thus a court
ought not remand a case to the ALJ where it is convinced that the ALJ would reach
the same result).
                                                 B
       Joyce also argues that in terms of the ALJ’s functional equivalence analysis,
the ALJ failed to properly consider the longitudinal evidence, preferring to focus
on evidence that J.J.B. was improving. She takes issue with the ALJ’s consideration
of all but one (moving about and manipulating objects) of the six domains he was
to consider. The Commissioner argues that Joyce’s argument at the outset – that
the ALJ did not comply with Social Security Ruling 09-1p 3 – is not persuasive
where the ALJ’s extensive analysis of each domain demonstrates that he




3SSR 09-1p provides that SSA “always evaluate[s] the ‘whole child’ when we make a finding regarding
functional equivalence[.]” SSR 09-1p at *2.
                                                 12
                           4:19-cv-04159-JEH # 18            Page 13 of 19




considered the questions presented in SSR 09-1p 4 in light of the medical and school
records as well as the testimony from J.J.B. and Joyce. Initially, the Court finds the
ALJ did not err by failing to explicitly present in “Question – Answer” format the
questions in SSR 09-1p. As Joyce acknowledges, adjudicators are not required to
discuss all the considerations in SSR 09-1p in their decisions but rather are “only
to provide sufficient detail so that any subsequent reviewers can understand how
they made their findings.” SSR 09-1p at *3. The Court can understand how the ALJ
in this case made his findings.
        With regard to Joyce’s remaining arguments as to five of the six domains,
the ALJ considered evidence both favorable to J.J.B.’s claim and evidence less so
in his analysis of whether J.J.B. functionally equaled any of the Listings. The way
in which Joyce presents her arguments as to each domain reveals that she expects
the Court to reweigh the evidence in J.J.B.’s favor. Of course, the Court is
precluded from doing so. See Haynes v. Barnhart, 416 F.3d 621, 627 (7th Cir. 2005)
(explaining that in reviewing an ALJ’s decision on appeal, the court is to review
the record as a whole but is not to reweigh the evidence or substitute its own
judgment for that of the ALJ).
        The ALJ explained a “marked” limitation in the domain of acquiring and
using information was warranted by evidence that J.J.B. was two to three years
behind her peers in reading, language, and math, and her teacher’s note of
“significant concerns” in this area. The ALJ made obvious that the record did not



4SSR 09-1p sets forth the following questions SSA asks in evaluating the “whole child:”
          1.    How does the child function?
          2.    Which domains are involved in performing the activities?
          3.    Could the child’s medically determinable impairment(s) account for limitations
                in the child’s activities?
          4.    To what degree does the impairment(s) limit the child’s ability to function age-
                appropriately in each domain?
Id. at *2-3.
                                                   13
                      4:19-cv-04159-JEH # 18      Page 14 of 19




support a greater limitation where school records suggested J.J.B.’s delays may be
due to poor attendance given that when her attendance improved as a school year
went on she “was making clear progress in all core academic areas” and her
grandfather was “extremely happy” with her progress. AR 22. The ALJ also cited
to school records which showed that J.J.B. was capable of following multi step
procedures. Joyce originally argued in her opening brief that the ALJ erred when
he determined J.J.B. had less than marked limitation, and in his brief, the
Commissioner pointed out Joyce’s error as the ALJ actually found “marked”
limitation. In her Reply, Joyce tried to clarify her position, arguing “the ALJ should
have at least found a marked limitation in this domain but evidence shows at least
marked to extreme limitations.” (Doc. 17 at pg. 2). The ALJ did find marked
limitation and explained why the evidence did not support an “extreme”
limitation finding. In other words, the ALJ built a logical bridge between the
evidence and his conclusion as to the first domain. Spicher v. Berryhill, 898 F.3d 754,
757 (7th Cir. 2018) (stating “the ALJ must build an accurate and logical bridge from
the evidence to [his] conclusion” and “an ALJ may not ignore evidence that
undercuts [his] conclusion”).
      Joyce points out information contained within the record that indicated J.J.B.
needed certain accommodations in school, that at times J.J.B. was two to four
grades behind where she should have been, and that even with improvement J.J.B.
was still far below her peers. First, of course, an ALJ is not required to mention
every piece of record evidence. Jeske v. Saul, 955 F.3d 583, 593 (7th Cir. 2020).
Second, as Joyce emphasizes, an ALJ must consider a child’s limitations
longitudinally. See SSR 09-1p at *9 (“As in any case, we must consider the effects
of the impairment(s) longitudinally (that is, over time) when we evaluate the
severity of the child’s limitations”). That the ALJ omitted an explicit listing of the
accommodations provided to J.J.B. at school, for instance, does not indicate he
                                          14
                      4:19-cv-04159-JEH # 18     Page 15 of 19




failed to consider the effects of her impairments longitudinally. The Decision
reveals quite the opposite; the ALJ considered that between January 2016 and
April 2017 J.J.B. was continually assessed at grade levels below her actual age,
nevertheless, she demonstrated progress in all core academic areas, was capable
of following multi step procedures, and was attentive and remained on task until
work was completed. The ALJ also observed a correlation between improved
attendance at school and improvement in her performance at school. Third, while
Joyce emphasizes evidence that J.J.B. was several grade levels behind where she
should have been, the ALJ repeatedly pointed out that J.J.B. was “2-3 years behind
in all academic areas[.]” See AR 20, AR 21, AR 22.
       As for the ALJs’ finding of “less than marked” limitation in the domain of
attending and completing tasks, Joyce argues that the ALJ failed to acknowledge
that a child cannot pay attention or focus if they are absent from school or asleep
due to their sleep disorder. As discussed supra, the ALJ considered that treating
records showed J.J.B. reported longer sleep and that she was more alert and awake
and felt more attentive at school after starting a particular medication, and the ALJ
observed a correlation between attendance at school and improvement in J.J.B.’s
performance at school. The Court can trace the path of the ALJ’s reasoning from
that evidence, no treating doctors’ notes of inattentive or fidgety behavior, no
evaluation of J.J.B. for ADHD, no concerns about her attention alleged by her
grandmother, and J.J.B.’s ability to remain on task until work was completed to
the conclusion that J.J.B. had “less than marked” limitation in the second domain.
See Carlson v. Shalala, 999 F.2d 180, 181 (7th Cir. 1993) (stating that an ALJ must
“sufficiently articulate his assessment of the evidence to assure us that the ALJ
considered the important evidence . . . and to enable us to trace the path of the
ALJ’s reasoning”).


                                         15
                      4:19-cv-04159-JEH # 18     Page 16 of 19




      As for the ALJs’ finding of “no” limitation in the domain of interacting and
relating with others, Joyce argues that the very record evidence to which the ALJ
cited supports both J.J.B.’s and Joyce’s testimony explaining J.J.B. had difficulty
making friends and getting along with classmates. Thus, according to Joyce, the
cited evidence indicates J.J.B.’s limitation interfered with her ability to
independently initiate, sustain, or complete activities needed to interact and relate
to others. The ALJ’s stated reasons for his “no” limitation finding illustrate why
Joyce’s argument as to this domain are entirely unpersuasive. In assigning no
limitation in this domain, the ALJ noted J.J.B. and Joyce’s allegation that J.J.B. had
significant difficulty getting along with others but continued, “this is wholly
inconsistent with medical and school records, which does not support any
limitation in this domain.” AR 24 (emphasis added). The ALJ cited evidence that
J.J.B.’s teacher described her as kind, mature, and communicative and that she
loved J.J.B., and the teacher noted no problems with J.J.B.’s ability to interact with
others. The ALJ did not shy away from evidence more favorable to J.J.B. as he cited
IEP records which showed that J.J.B. initially had some problems with female peer
relationships. The ALJ pointed out that as the year progressed, J.J.B. had positive,
calm, and stable relationships with peers and adults, and she even socialized to
the point of not finishing assignments due to her joy in social interactions. J.J.B.
was noted to respond well to criticism and staff in authority, and Joyce did not
allege any significant behavior or social/emotional concerns to school officials and
stated J.J.B. got along well with family members. The ALJ cited to substantial
evidence and connected the dots between that evidence and his conclusion.
      The ALJ determined J.J.B. had “no” limitation in the ability to care for herself
because: she and Joyce reported at medical appointments after she was started on
a medication for sleep issues that J.J.B. was doing much better and her sleep
symptoms had markedly improved; Joyce did not allege difficulty performing
                                         16
                      4:19-cv-04159-JEH # 18       Page 17 of 19




personal care to any school or medical provider; school records did not
corroborate J.J.B.’s alleged meltdowns and mood swings; school records showed
she adjusted to changes in routine with ease; and her teacher noted no difficulties
in this domain. The ALJ therefore determined that J.J.B. and Joyce’s allegations of
significant difficulties in this domain were not corroborated in medical or school
records. The ALJ also decided to give more weight to Joyce’s statements made to
J.J.B.’s doctor, rather than her statements made at the hearing and to school
officials about J.J.B.’s continued problems with sleep, because the comments made
to the doctor were for purposes of treatment. Joyce highlights certain portions of
the hearing when she and J.J.B. testified to the latter’s limitations such as J.J.B.’s
inability to tie her own shoes, her need for assistance to help with clothes, her need
for assistance to bathe properly, and the delicate balance of J.J.B.’s medications.
The ALJ’s explanation for his “no” limitation finding confronted that very
testimony with citations to the record evidence that undermined the extent of
limitation alleged. The record evidence the ALJ relied upon was relevant evidence
a reasonable mind might accept as adequate to support his conclusion that J.J.B.
and Joyce’s statements of limitation in this domain were uncorroborated. See
Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012) (stating that “if reasonable minds
can differ over whether the applicant is disabled, [the court] must uphold the
decision under review”). Also, as the Commissioner argues, the ALJ was simply
not required to accept J.J.B. or Joyce’s subjective statements.
      Lastly, the ALJ found J.J.B. had “less than marked” limitation in the sixth
domain of health and physical well-being. Joyce argues that the ALJ failed to
consider how J.J.B.’s health problems caused such severe symptoms that she was
unable to attend school due to physical fatigue, and her doctor and teacher noted
she was irritable and tired. The ALJ acknowledged J.J.B.’s diagnoses of insomnia,
asthma, and obesity. The ALJ considered the longitudinal record as to J.J.B.’s
                                          17
                      4:19-cv-04159-JEH # 18      Page 18 of 19




asthma, pointing out that she was never noted to be in any respiratory distress or
to require admission to the hospital, was able to participate in PE at school, and
had only infrequent emergency room and doctor visits with reports of
congestion/cough. As for J.J.B.’s obesity, the ALJ considered that the record
showed J.J.B. was at the lower end of the obese range, and treatment records did
not reflect any resulting limitation in her function. As for J.J.B.’s insomnia, the ALJ
relied upon longitudinal treatment records which showed that after J.J.B. started
Clonidine to treat her sleep issues, she consistently reported she was doing much
better. A December 2016 medical record provided that her sleep symptoms had
“markedly improved,” and a November 2017 medical record provided that she
was “doing very well” on Clonidine. AR 477, AR 654. Joyce points to records in
which J.J.B. was noted to be irritable and tired, but the cited records pre-date her
use of Clonidine to treat her insomnia.
      Moreover, the ALJ discussed both the records indicating J.J.B.’s irritability
and fatigue and the records indicating improvement of those symptoms. While
Joyce relies, in part, upon the 2017-18 school attendance record which indicated
J.J.B. had 16.5 absences and 27 tardies in the first three quarters of the school year,
the ALJ found it significant that a treatment record provided J.J.B. was much more
alert and awake and felt more attentive at school. Earlier in his Decision, the ALJ
made clear he gave less weight to Joyce’s hearing testimony and statements to
school officials that J.J.B.’s sleep problems continued to pose problems. The ALJ’s
finding of “less than marked” limitation in this domain is further supported by the
State Agency doctors’ evaluations of “less than marked” limitation in health and
physical wellbeing, one of which was done before J.J.B. began taking Clonidine.
      Ultimately, the ALJ’s findings in the five challenged domains are supported
by “more than a mere scintilla” of evidence. See Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019) (“[W]hatever the meaning of ‘substantial’ in other contexts, the
                                          18
                      4:19-cv-04159-JEH # 18     Page 19 of 19




threshold for such evidentiary sufficiency is not high”) (internal citation omitted).
Remand is not warranted in this case.


                                         V
      For the foregoing reasons, the Plaintiff’s Motion for Summary Judgment
(Doc. 10) is DENIED and the Defendant’s Motion for Summary Affirmance (Doc.
16) is GRANTED. The Clerk of Court is directed to enter judgment as follows: “IT
IS ORDERED AND ADJUDGED that the decision of the Defendant, Andrew Saul,
Commissioner of Social Security, denying benefits to the Plaintiff, Joyce Bogguess,
o/b/o J.J.B., is AFFIRMED.” This matter is now terminated.
                                                                      It is so ordered.
                           Entered on January 13, 2021.

                              s/Jonathan E. Hawley
                            U.S. MAGISTRATE JUDGE




                                         19
